TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00779-CV


E. L. M., Jr., Appellant

v.

Texas Department of Family and Protective Services, Appellee

 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-11-0032-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING 


O R D E R

PER CURIAM

	Appellant E.L.M., Jr. filed his notice of appeal on November 16, 2012.  The appellate
record was complete November 28, 2012, and appellant's brief was due December 27, 2012.  On
December 28, 2012, counsel for appellant filed a motion for extension of time requesting an
additional 60 days to file appellant's brief.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of parental rights.  See Tex. R. Jud. Admin. 6.2(a),
available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days
for court's final disposition).  The accelerated schedule constrains this Court's leeway in granting
extensions.  In this instance, we will grant the motion in part and order counsel to file appellant's
brief no later than January 14, 2013.  If the brief is not filed by that date, counsel may be required
to show cause why he should not be held in contempt of court.
	It is ordered on January 4, 2013.


Before Justices Puryear, Pemberton and Rose